DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 JUNE 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 8,850,490 in view of Jovanovski et al., US 2013/0247105.

Regarding claim 1, Thomas discloses a method comprising: 
at an electronic device in communication with a display device and one or more input devices (with at least computing device, a display, and an input device; col. 45, lines 3-59): 
displaying, via the display device, a user interface, wherein the user interface includes: one or more representations of one or more subscribed channels arranged in a first section (GUI showing a channel feed of subscribed channels content; Fig. 20, element 2050, and col. 39, lines 19-35, and Fig. 17, element 1515, and col. 31, lines 59-65), wherein content items from the one or more subscribed channels are currently accessible on the electronic device (available to the user based on their subscription; col. 39, lines 19-35, and col. 38, lines 57-65, and col. 43, lines 54-57); and 
one or more representations of one or more unsubscribed channels arranged in a second section, visually distinguished from the first section (GUI also showing channels of content available for pay/subscription; Fig. 17, element 1700, and col. 36, lines 13-31), wherein content items from the one or more unsubscribed channels are not currently accessible on the electronic device (available to the user based on their subscription; col. 39, lines 19-35, and col. 38, lines 57-65, and col. 43, lines 54-57); 

in accordance with a determination that the user input corresponds to a selection of a respective representation of a respective unsubscribed channel of the one or more unsubscribed channels, initiating a process for subscribing to the respective unsubscribed channel (if user selects channel/content that they are not subscribed to, system can initiate process of subscribing; col. 21, lines 19-35, and col. 41, lines 22-37 and 51-54, and wherein while the user is being presented with subscribed and unsubscribed channels, the user could select "subscribe", i.e. associated with and a representation of the channel, on an unsubscribed component channel in order to initiate subscription; Fig. 21, elements 1515, 2150, and 1645, and col. 39, lines 60-63), wherein the process for subscribing to the respective unsubscribed channel provides the electronic device with access to content items from the respective unsubscribed channel (immediate access upon successful subscription; col. 4, lines 21-25, and col. 10, lines 2-11, and col. 32, lines 10-15).
While Thomas also discloses in accordance with a determination that the user input corresponds to a selection of a respective representation of a respective channel (navigation between various menus/GUIs based on user inputs; col. 21, lines 51-55, and col. 38, lines 3-10, and if user selects channel/content that they are not subscribed to, system can initiate process of subscribing; col. 21, lines 19-35, and col. 41, lines 22-37 and 51-54), and displaying, via the display device, a user interface associated with the respective subscribed channel (system can display a specific channel GUI, and one or more subscribed channels, displaying, via a display device, a user interface associated with the respective subscribed channel.
In a related art, Jovanovski does disclose in response to determination of a selection of a respective subscribed channel of one or more subscribed channels, displaying, via a display device, a user interface associated with the respective subscribed channel (based on a selection by a user, system can determine subscription status for the corresponding channel, and can then display an interface page corresponding to the determined status, i.e. page with channel information including subscription status indication; page 3, paragraphs 31-34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas and Jovanovski by allowing specific interfaces for subscribed/unsubscribed channels to be displayed based on determination of a subscription status of a user, in order to provide improved systems and methods for providing a smart subscription button on a watch page in the field of video watching services (Jovanovski; page 1, paragraphs 1 and 12).
Regarding claim 2, Thomas in view of Jovanovski discloses the user interface associated with the respective subscribed channel includes a plurality of representations of a plurality of content items available from the respective subscribed 

Regarding claim 3, Thomas in view of Jovanovski discloses while displaying the user interface associated with the respective subscribed channel, receiving a second user input selecting a respective representation of a respective content item of the plurality of content items (Thomas; user can select particular media item for consumption; col. 23, lines 7-10, and col. 24, lines 3-5, and col. 40, lines 34-39); and 
in response to receiving the second user input, displaying, via the display device, a user interface associated with the respective content item (Thomas; media player/application for displaying the media item; col. 23, lines 58-66, and col. 30, lines 42-47, and col. 4, lines 32-67, and Figs. 22A and 22B).

Regarding claim 5, Thomas in view of Jovanovski discloses while displaying the user interface associated with the respective subscribed channel, receiving a second user input selecting a respective representation of a respective content item of the plurality of content items (Thomas; user can select particular media item for consumption; col. 23, lines 7-10, and col. 24, lines 3-5, and col. 40, lines 34-39); and 
in response to receiving the second user input, playing, via the display device, the respective content item (Thomas; media player/application for displaying/playback of the media item; col. 23, lines 58-66, and col. 30, lines 42-47, and col. 4, lines 32-67, and Figs. 22A and 22B).

6, Thomas in view of Jovanovski discloses the user interface is an interface of a content navigation application (Thomas; content navigation; col. 13, lines 36-41, and col. 30, lines 53-62, and col. 38, lines 3-10), wherein the content navigation application is an application for accessing content from a plurality of content sources (Thomas; for channels of content from different curators/sources; col. 6, lines 18-30); and 
playing the respective content item includes playing the respective content item in a given user interface of the content navigation application (Thomas; media player/application for displaying/playback of the media item; col. 23, lines 58-66, and col. 30, lines 42-47, and col. 4, lines 32-67, and Figs. 22A and 22B, and Fig. 25, see "Media Player").

Regarding claim 7, Thomas in view of Jovanovski discloses the process for subscribing to the respective unsubscribed channel includes: 
displaying, via the display device, a user interface associated with the respective unsubscribed channel, including a selectable option for subscribing to the respective unsubscribed channel (Thomas; Figs. 22A and 22B, element 1645, and Figs. 23A-D, element 1645, and col. 35, lines 48-52, and col. 38, lines 20-24, and col. 41, lines 11-14); 
receiving, via the one or more input devices, a user input selecting the selectable option (Thomas; selection, clicking, touching the button to subscribe; col. 21, lines 14-30, and col. 35, lines 48-52, and col. 38, lines 20-24, and col. 41, lines 11-14); and 


Regarding claim 8, Thomas in view of Jovanovski discloses the one or more representations of the one or more subscribed channels include images corresponding to the one or more subscribed channels, and the one or more representations of the one or more unsubscribed channels include images corresponding to the one or more unsubscribed channels (Thomas; can include images/thumbnails for the channels; col. 31, lines 20-32, and col. 33, line 59 - col. 34, line 8, and col. 35, lines 31-36 and 41-52).

Regarding claim 10, Thomas in view of Jovanovski discloses the one or more subscribed channels and the one of more unsubscribed channels do not belong to a content package, wherein the content package includes a plurality of channels, a subscription to which provides access to content items from the plurality of channels (Thomas; channels can be individually subscribed to, i.e. not part of a package; col. 5, lines 58-60, and col. 6, lines 34-38).

Regarding claim 11, Thomas in view of Jovanovski discloses in response to receiving the user input: in accordance with a determination that the user input corresponds to a request to display available content at the electronic device, displaying, via the display device, a second user interface, different from the user interface, wherein the second user interface includes representations of the content one or more subscribed channels (Thomas; depending on the user input, system can display various GUIs, including a specific subscribed channel GUI showing various media items available on that channel; Fig. 25, elements 2500 and 2550, and Jovanovski; depending on request, system can provide interface page of subscribed channel with corresponding available content; page 3, paragraphs 33-34).

Regarding claim 12, Thomas in view of Jovanovski discloses the one or more representations of one or more subscribed channels include a plurality of representations of a plurality of subscribed channels (Thomas; feed of subscribed channels content, i.e. plurality; Fig. 20, element 2050, and col. 39, lines 19-35, and Fig. 17, element 1515, and col. 31, lines 59-65); and 
the one or more representations of one or more unsubscribed channels include a plurality of representations of a plurality of unsubscribed channels (Thomas; GUI also showing channels of content available for pay/subscription, i.e. plurality; Fig. 17, element 1700, and col. 36, lines 13-31).

Claim 13, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
one or more processors, memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Thomas; including at least a processor, memory, and executable instructions stored in a memory; col. 45, line 27-col. 46, line 7).

Claim 14, which discloses a non-transitory computer readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 13.

Regarding claim 15, Thomas in view of Jovanovski discloses before initiating the process for subscribing to the respective unsubscribed channel, the respective representation of the respective unsubscribed channel has a first visual characteristic (Thomas; unsubscribed channel represented by at least an image/thumbnail and channel details, i.e. first visual characteristic; Fig. 21, element 2150); and 
after initiating the process for subscribing to the respective unsubscribed channel, the one or more representations of the one or more subscribed channels includes the respective representation, wherein the respective representation has the first visual characteristic (Thomas; after subscription, the channel can again be represented by at least the image/thumbnail and the channel details, i.e. the first visual characteristic; Fig. 26, element 2650).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 8,850,490 in view of Jovanovski et al., US 2013/0247105 and further in view of Wood et al., US 2013/0262558.

Regarding claim 4, Thomas in view of Jovanovski discloses all the claimed limitations of claim 3.  Thomas in view of Jovanovski does not explicitly disclose the 
In a related art, Wood does disclose the user interface associated with the respective content item includes information about a plurality of methods for accessing the respective content item (interface with sets of pay items and free items, and wherein the items show different options/providers for access; Fig. 5C, elements 557, 558, 561, 564, 568, and 569, and page 5, paragraph 69). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, and Wood by allowing the already disclosed interfaces to include information about different access methods for content, in order to provide an improved system and method for identifying different content associated with a client device, transmitting a representation of the different content to the client device, and formatting the representation according to categories where the representation includes the different content displayed in different rows, where each of the categories is represented by each of the rows (Wood; page 1, paragraph 14).

Regarding claim 9, Thomas in view of Jovanovski discloses all the claimed limitations of claim 1.  Thomas in view of Jovanovski does not explicitly disclose the one or more representations of the one or more subscribed channels are arranged in a row in the user interface; and the one or more representations of the one or more unsubscribed channels are arranged in a row in the user interface.
one or more representations of the one or more subscribed channels are arranged in a row in the user interface, and the one or more representations of the one or more unsubscribed channels are arranged in a row in the user interface (interface with sets of pay/unsubscribed channels and free/subscribed channels, and wherein shown in different rows; Fig. 5C, and page 5, paragraph 69, and Fig. 6, elements 635, 640, and 660). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, and Wood by allowing the already disclosed interfaces to include subscribed and unsubscribed content in different rows, in order to provide an improved system and method for identifying different content associated with a client device, transmitting a representation of the different content to the client device, and formatting the representation according to categories where the representation includes the different content displayed in different rows, where each of the categories is represented by each of the rows (Wood; page 1, paragraph 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424